Exhibit 10.4

 

Amendment to Amended and Restated Stock Option Plan

 

 

AMENDMENT TO AMERICA’S CAR-MART, INC.

Amended and Restated Stock Option Plan

Approved August 29, 2018

 

 

America’s Car-Mart, Inc., a Texas corporation (the “Company”), hereby amends
(the “Amendment”) the America’s Car-Mart, Inc. Amended and Restated Stock Option
Plan (the “Plan”), as set forth herein.

 

1. Background Information. The Company originally established the Plan effective
as of August 27, 2007 and subsequently amended and restated the Plan effective
as of August 5, 2015. Section 12 of the Plan provides that the board of
directors of the Company may at any time amend the Plan, provided that such
amendment is approved by the stockholders of the Corporation if required by
applicable law, rule or regulation. The listing rules of the NASDAQ Stock Market
require the Company to obtain stockholder approval of any amendment to an equity
compensation of the Company that materially increases the number of shares to be
issued under such plan. The Company wishes to amend the Plan as set forth in
this Amendment to increase the number of authorized shares that may be issued
under the Plan. The Company submitted this Amendment for approval by the
requisite vote of stockholders of the Company entitled to vote thereon at the
2018 annual meeting of stockholders held on August 29, 2018.

 

2. Amendment to Section 4 – Shares of Stock Subject to the Plan; Award
Limitation. Paragraph (a) of Section 4 of the Plan is hereby amended in its
entirety to read as follows:

 

“(a) The number of shares of Common Stock that may be issued pursuant to Awards
shall be two million (2,000,000) shares (which number includes all shares
available for delivery under this Section 4(a) since the establishment of the
Plan in 2007). Such shares shall be authorized but unissued shares or treasury
shares of the Corporation, or shares purchased on the open market or by private
purchase.

 

IN WITNESS WHEREOF, the undersigned certifies that this Amendment was adopted by
the board of directors of the Company at a meeting duly called and held on the
23rd day of May, 2018, and approved by the stockholders of the Company at the
2018 annual meeting of stockholders duly called and held this 29th day of
August, 2018.

 

 

  America’s Car-Mart, Inc.       By: /s/ Vickie D. Judy   Vickie D. Judy   Chief
Financial Officer and Secretary

 



 

 



 

 